Citation Nr: 1333929	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for basal cell carcinoma, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for bilateral sensorineural hearing loss disability. 

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for basal cell carcinoma, to include as due to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to May 1971, with service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  In that rating decision, the RO denied the claims for service connection for bilateral sensorineural hearing loss disability and diabetes mellitus and declined to reopen the previously denied claims for service connection for hypertension and basal cell carcinoma. 

The issues of entitlement to service connection for hypertension and basal cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1971 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension, because the evidence of record failed to demonstrate a current diagnosed disorder.  The Veteran was notified of this decision, but he did not appeal that decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's December 1971 rating decision relates to an unestablished fact (medical evidence of a current hypertension diagnosis) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In an April 1994 rating decision, the RO denied the Veteran's claim for entitlement to service connection for basal cell carcinoma, because the evidence of record failed to demonstrate the claimed disorder was incurred in or related to his period of service, to include exposure to Agent Orange.  The Veteran was notified of this decision, but he did not appeal that decision. 

4.  The additional evidence associated with the claims folder subsequent to the RO's April 1994 rating decision relates to an unestablished fact (a medical nexus) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

5.  The evidence of record does not show that the Veteran's current bilateral sensorineural hearing loss disability had an onset during his period of service or within the first year thereafter, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, to include in-service acoustic trauma. 

6.   In an October 2010 correspondence, the Veteran stated his desire to withdraw his claim for entitlement to service connection for diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The December 1971 rating decision which denied the Veteran's service connection claim for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012). 

2.  Since the 1971 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for hypertension.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The April 1994 rating decision which denied the Veteran's service connection claim for basal cell carcinoma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012). 

4.  Since the 1994 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for basal cell carcinoma.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

6.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

Preliminarily, the Board notes that the two previously denied claims described below on appeal are being reopened and are subject to additional development on remand.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

With regard to the service connection claim, pursuant to the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21  (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2008 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio at 187.  Also, in that letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records submitted by the Veteran have been associated with the claims folder.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The Board notes that despite VA's efforts to obtain them, a complete set of the Veteran's service treatment; in particular, those identified by the Veteran from Womack Army Medical Center at Fort Bragg, NC, are unavailable.  In this case, VA's attempts to obtain a complete set of the Veteran's service treatment were not successful.  The file contains memorandums, dated in September 2010, that itemize events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that a complete set of the service records are unavailable.  The RO informed the Veteran of the unsuccessful efforts to obtain a complete set of his service records.  Further, the RO has requested that the Veteran submit to VA any pertinent records, including, any additional service medical documents that he might have in his possession.  Pertinently, the Board notes that the identified missing records appear to pertain to the Veteran's hypertension claim and do not involve treatment for any hearing or ear problems.  

The Veteran was afforded a VA audiology examination in June 2010, in which the examiner recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  The report also contains the audiometric findings from clinical examination.  The Board finds that the findings from the VA examination report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for hypertension and basal cell carcinoma.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection for depression and left knee disorders have been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO denied the Veteran's claim for service connection for hypertension in a December 1971 rating decision, because the evidence of record failed to demonstrate a current diagnosis.  In an April 1994 rating decision, the RO denied the Veteran's claim for service connection for basal cell carcinoma, because the evidence failed to demonstrate that the current disorder was incurred in or related to his period of service.   The Veteran was notified by letter of the RO's denials in the same months of the rating decisions.  The Veteran did not appeal either rating decision, and the RO's decisions became final.  38 C.F.R. §§ 3.104, 20.1103.   

The Board notes that for VA purposes, "hypertension" means diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of fewer than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1).

At the time of the December 1971 rating decision, the evidence of record included the Veteran's service treatment records, which showed complaints of dizziness, multiple blood pressure readings, including some elevated results, as well as impression of possible association between the elevated readings and congenital absent right kidney.  However, none of the service treatment records reflected a diagnosis of hypertension and the Veteran's April 1971 separation examination report revealed blood pressure reading of 132/88.  An October 1971 VA examination report revealed a normal heart evaluation and blood pressure readings were140/80, 140/76, and 140/76. At that time, the Veteran was assessed with hypertension, by history but not based on clinical findings.   The RO denied service connection for hypertension based on a lack of current diagnosis shown in service or within the first year thereafter.  

At the time of the 1994 rating decision, the evidence of record included the Veteran's service treatment records, which showed no complaints indicative of skin problems.  Post-service treatment records dated between 1988 to 1991 reflect treatment for multiple basal cell carcinomas.  A May 1992 VA Agent Orange Registry examination shows that the Veteran reported the removal a cyst from his face while he was stationed in Vietnam and the removal of several basal cell carcinomas over the years since the 1980's.  A diagnosis of basal cell carcinoma was given, but no opinion regarding the etiology of the condition was provided.  The Veteran also submitted a statement in which he asserted that his condition was related to his in-service Agent Orange exposure.  

The Veteran sought to reopen his previously denied claims in January 2008.  The additional evidence received since the 1971 and 1994 rating decisions includes private treatment records that reflect a current diagnosis for hypertension since the 1980s and private records regarding the treatment for skin cancer dating back to 1979.  Also, the record now contains private medical correspondences between the Veteran's treating providers, in which they note the Veteran's history of Agent Orange exposure in conjunction with possible environmental hazards responsible for his basal cell carcinoma.  See January 2003 private medical statement from Dr. H. C. P., and unsigned private medical correspondence date in January 2003.  

These additional private medical records received since the 1971 and 1994 rating decisions relate to unestablished facts, and that are necessary to substantiate each of the claims.  Further, the additional medical records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claims for service connection for hypertension and basal cell carcinoma are reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's hypertension and basal cell carcinoma claims, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including sensorineural hearing loss disability, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  It is noted, however, that unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss disability. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss disability.  He contends that his current bilateral hearing loss disability is related to acoustic trauma sustained during his active military service.  

Here, the record clearly shows that the Veteran has a current diagnosis of bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  See June 2010 VA audiology examination report as well as private audiographs dated in 2001 and 2007.  As such, the first element of Hickson is met.  

However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Hickson, supra.  The Board now will separately discuss disease and injury.

Service treatment records do not indicate that the Veteran complained about hearing impairment or sought treatment for any ear-related problems while in military service.  Notably, audiological evaluation dated in July 1968 at the time of the Veteran's enlistment reflect some indication of hearing loss,  with a 20 decibel hearing loss in the right ear at 1000 hertz and at 4000 hertz, which although is considered normal hearing acuity, is at the highest threshold of normal.  See Hensley, 5 Vet. App. at 157 (1993).  However, these findings do not demonstrate hearing loss disability as defined by VA.  Thus, the Veteran's hearing acuity is presumed sound upon his entrance into service.  See 38 U.S.C.A. § 1111.  

At the time of his April 1971 separation examination, his ears were evaluated as normal.  Audiogram testing results on that occasion revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 0, 0, 0, N/A, and 0 in both ears.  There is also no evidence of hearing loss disability within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, Hickson element (2) is not met with respect to disease. 

Turning to in-service injury, VA has already conceded the Veteran's in-service acoustic trauma when it awarded service connection for tinnitus.  See May 2012 rating decision.  As such, the Hickson element (2) is satisfied

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss disability and his military service, is essentially medical in nature.  Here, the weight of the competent evidence of record is against such a nexus.   

The record contains the report of a July 2010 VA examination, in which the VA examiner provided a medical opinion against the Veteran's claim that his hearing loss disability was etiologically related to his in-service acoustic trauma.  The examiner supported this medical conclusion by noting that a review of the Veteran's service treatment records showed he had hearing acuity within normal limits at the time of his entrance and separation from service.  The Board finds the 2010 VA medical opinion report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  

The Veteran has submitted no competent nexus evidence contrary to the July 2010 opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disorder and service, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss disability and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, while the Veteran is competent to describe his in-service noise exposure as well as his current symptoms, the Board accords his statements regarding the etiology of his disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the 2010 VA examiner provided a rationale statement in support of his opinion that hearing loss disability was not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean, supra.  As such, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss disability is due to any event or injury in service. 

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that to the extent that the Veteran may contend that he has had continued problems hearing since active service, such statements, while competent, are nonetheless not credible.  While the Veteran now reports the onset of his bilateral hearing loss disability was during his period of service, he did not complain of having hearing or ear troubles in service.  The Board notes that the Veteran cannot be simply discredited based on the lack of evidence in the service treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Board finds it pertinent that the Veteran did not first assert continuity of symptoms until after he filed his claim for service connection in 2008, which by its nature, detracts from the credibility of the Veteran's statements.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 


Also, emphasis is placed on the multi-year gap between discharge from active duty service (1973) and first evidence of hearing loss disability in 2001, which comes 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service contains limited probative value, and is heavily outweighed by the July 2010 negative medical nexus opinion.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claims fail on this basis. 

In the absence of any persuasive evidence that the Veteran's current hearing loss disability is etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Dismissal of Claim 

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the June 2008 rating decision that denied entitlement to diabetes mellitus.  Thereafter, in an October 2010 written statement, the Veteran expressed his desire to withdraw the claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desire, the Board concludes that further actions with regard to the issue are not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.


ORDER

The claim of entitlement to service connection for hypertension is reopened.

The claim of entitlement to service connection for basal cell carcinoma, to include as due to Agent Orange exposure is reopened.

Service connection for a bilateral hearing loss disability is denied.

The appeal, concerning entitlement to service connection for diabetes mellitus, is dismissed.


REMAND

As noted above, with regard to the claim for service connection for hypertension and basal cell carcinoma, VA has received additional evidence which is sufficient to reopen the Veteran's claims; however, additional development is necessary prior to adjudication of the appeal on the merits.  In particular, a remand is needed in order to provide the Veteran with VA examinations in conjunction with his claims. 

Hypertension 

A VA examination is needed in order to obtain a medical opinion on whether the Veteran's elevated blood pressure readings and complaints of dizziness in service mark the onset of his hypertension, or whether his hypertension is otherwise related to his period of service.  

Pertinently, the Board notes that the service treatment records show that the Veteran was diagnosed with congenital absent right kidney, and there is indication in the service medical records that his elevated blood pressure and possible "hypertensive pattern" were associated with his congenital defect.  Notably, VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See 38 C.F.R. § 3.303(c); see also VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  An a medical opinion is need on whether the Veteran's hypertension is associated with his congenital absent right kidney, and if so, whether the in-service elevated blood pressuring readings and later diagnosis of hypertension represent an additional disability of the congenital defect because of his period of service.  

Basal Cell Carcinoma

A VA examination is needed in order to obtain a medical opinion on whether the Veteran's basal cell carcinoma had its onset in service, or is otherwise related to his period of service, to include as due to inservice exposure to Agent Orange.  Here, the Veteran had service in the Republic of Vietnam during the Vietnam War; his exposure to herbicides, to include Agent Orange, is presumed.  While the available service treatment records do not show any skin problems in service, the Veteran has reported that he had a cyst removed from his face while he was stationed in Vietnam.  Also, the Veteran's treating medical providers have noted the Veteran's history of Agent Orange exposure in conjunction with possible environmental hazards responsible for his basal cell carcinoma.  See January 2003 private medical statement from Dr. H. C. P., and unsigned private medical correspondence date in January 2003.   

The Veteran was afforded a VA Agent Orange Registry examination in 1992, but the report does not contain a medical opinion regarding the etiology of the Veteran's basal cell carcinoma.  On remand, the Veteran should be afforded an examination addressing the etiology of his basal cell carcinoma.


Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran for his assistance in identifying any outstanding records of pertinent treatment for his hypertension and/or basal cell carcinoma and attempt to obtain those identify records and associated them with the claims folder. 

2.   Schedule the Veteran for a VA examination by an appropriate specialist to determine the etiology of the Veteran's hypertension.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, and any tests deemed necessary.

Based on a review of the record and the clinical findings from examination, the examiner should provide opinions on the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension had an onset during his period of service, or is it otherwise related to his period of service?

In addressing this inquire, the examiner should comment on the relationship, if any, between the symptoms of dizziness and elevated blood pressure recorded in the service treatment records and the Veteran's current hypertension.

 b)  Is the Veteran's current hypertension related to his congenital absent right kidney defect?  

If so do the elevated blood pressure readings in service as well as the later diagnosis of hypertension represent an additional disability of superimposed on the congenital defect because of his period of service?  

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

3.  After all the available records have been obtained, the RO/AMC should schedule the Veteran for a VA skin examination, with the appropriate specialist, to identify the likely etiology of the Veteran's basal cell carcinoma.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report. 

After reviewing of the claims file and the examination report, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or 

greater probability) that the Veteran's basal cell carcinoma: 

(a) had its onset during service; 
(b) was manifested to a compensable degree during the first year after exposure to herbicides; or 
(c) is otherwise related to any aspect of the Veteran's period of service (including exposure to Agent Orange). 

In doing so, the examiner should specifically consider the Veteran's lay statements that he has experienced similar skin problems since his period of service.  The examiner should also take into account that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet.App. 120 (2007)

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

4.  Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. 

5.  The RO/AMC should then readjudicate the service connection claims.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


